Herlihy, J. (concurring in part and dissenting in part).
It is apparent from the majority decision and the concurring decision of Justice Larkin that the Supreme Court judgment entered in Columbia County was lawfully obtained and duly entered according to law, wherefore it is a valid subsisting judgment and we are all so agreed. That judgment is not simply one which determined a controversy, it is in the same nature as a birth certificate and declares as a public record *214that a man and woman were lawfuly married and that the appellants are the legitimate issue of such marriage.
Orderly procedure dictates that if the parties who oppose the declaration of paternity as entered in the records of Columbia County do not want to assume the burden of disproving the accuracy of the judgment as a public record, they should request relief from the Supreme Court in Columbia County to the extent of being permitted to intervene and open the default whereupon a trial de novo could eventuate. Under the circumstances, there is little doubt that a Supreme Court Justice would reopen the proceedings had in Columbia County (CPLR 5015).
We do not have the jurisdiction in this proceeding over the prior proceedings in Columbia County and any decision rendered herein by the Surrogate will not be such a part of the Columbia County records as to indicate a new finding that the appellants are not the legitimate issue of the lawfully married parents as presently set forth in Columbia County records. There can be no doubt but what the Columbia County judgment is binding on the appellants forever and also anyone claiming through them regardless of how it was obtained procedurally.
I do not disagree with the conclusion that the proceedings should be reopened. However, I do not agree that the reopening is for the purpose of letting the appellants reopen their case as the only proper evidence before the Surrogate was proof of kinship in favor of appellants. The interests of justice require that the respondents be given the opportunity to request relief from the Supreme Court in Columbia County.
Koreman, P. J., and Greenblott, J., concur with Main, J.; Larkin, J., concurs in a separate opinion; Herlihy, J., concurs in part and dissents in part in a separate opinion.
Order entered January 2, 1976 affirmed; decree entered January 15, 1976 reversed, on the law and the facts, and proceeding remitted for further proceedings not inconsistent herewith, with costs to abide the event.